DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on August 17, 2022,
have been considered and an action on the merits follows. As directed by the
amendment, Claims 1-4 and 8-9 have been amended. Claims 5-7 previously canceled, and 10-15 and 22 have been canceled. Accordingly, claims 1-4, 8-9,16-21 and 23-30 have been examined and treated on the merits.
Response to Arguments
Applicant’s amendment to the drawings, filed August 17, 2022 has made the
Examiner’s drawing objection moot. Therefore, the examiner’s drawing objection has
been withdrawn.
Applicants amendment to the claims has overcome the rejection under 35 U.S.C.
112(f). Therefore, the examiner’s rejection has been withdrawn.
Applicant’s arguments with respect to the 35 USC 103 rejections of claims 1-13
have been fully considered but they are moot because the new grounds of rejection do
not rely on any reference applied in the prior rejection of record for any teaching or
matter specifically challenged in the argument.
Claim Objections
 “Claims 16-21 and 28-29 are objected to because it is unclear if the Applicant is claiming a human coming in contact with a road surface with the phrase : “an outer sole that comes into contact with a road surface”.  In order to obviate the objection, Applicant should reword the phrase to recite: “an outer sole that is configured to come into contact with a road surface,” to enhance clarity.
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 8-9,16-21 and 24-29 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by European Patent Application. EP 1795083 A1 to SCHOENBORN (herein after "Schoenborn").

	As to Claim 1, Schoenborn discloses a shoe, comprising: a twist allowance part (neutral portion 20) that is provided in a medial part of a midfoot portion in a bottom portion and that allows medial twisting of a heel side with respect to a toe side (See Figure 1A & 1B,and para 0019; Schoenborn, teaches wherein neutral portion 20 is flexible and extends along the heel, arch, and forefoot/toe areas, therefore allowing medial twisting of the heel side with respect to the toe side); and a medial reinforcement member (medial alignment portion 26) that is disposed on the twist allowance part (neutral portion 20) and that restrains upward bending of the heel side in the medial part (See Figure 1A & 1B, para, 0022; Schoenborn), wherein: the twist allowance part (neutral portion 20) includes, in a front side portion thereof, a tilt part extending upward from a rear side toward a front side (See Figure 1A  para, 0010; Schoenborn); and the tilt part extends forward of the medial reinforcement member (medial alignment portion 26) (See Annotated  Figure 1A, para, 0010; Schoenborn).  

    PNG
    media_image1.png
    1022
    815
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    551
    351
    media_image2.png
    Greyscale


As to Claim 2, Schoenborn discloses the shoe according to claim 1, further comprising a lateral reinforcement member (lateral alignment portion 22) that is provided in a lateral part of the bottom portion (See Figure 1A  para, 0010; Schoenborn) and that has a higher hardness than the twist allowance part (See paras 0019-0020; Schoenborn; teaching the lateral reinforcement member has a higher hardness at 65 durometer on the Asker C-scale, than twist allowance part (neutral portion 20) which has a 55 durometer on the Asker C-scale).  

As to Claim 3, Schoenborn discloses the shoe according to claim 2, wherein the lateral reinforcement member (lateral alignment portion 22) is provided to extend from a middle part in a longitudinal direction to the lateral part of the toe side (See Figure 1A  para, 0010; Schoenborn).   

As to Claim 4, Schoenborn discloses the shoe according to claim 1, wherein the medial reinforcement member (medial alignment portion 26) is provided to extend from a middle part in a longitudinal direction to a heel portion (See Figure 1A, and para, 0010; Schoenborn).  

As to Claim 8, Schoenborn discloses the shoe according to claim 2, wherein the medial reinforcement member (medial alignment portion 26) is provided to extend from a middle part in a longitudinal direction to a heel portion (See Figure 1A, and para, 0010; Schoenborn).  

As to Claim 9, Schoenborn discloses the shoe according to claim 3, wherein the medial reinforcement member (medial alignment portion 26) is provided to extend from a middle part in a longitudinal direction to a heel portion (See Figure 1A, and para, 0010; Schoenborn).  

As to Claim 16, Schoenborn discloses the shoe according to claim 1, 
wherein: the bottom portion includes an outer sole (outsole 12) that comes into contact with a road surface (See para 0010; Schoenborn, "Figs. 1 a-b, the footwear sole 10 includes an outsole 12 for engaging the ground"), and a midsole (midsole 14) disposed on the outer sole (outsole 12) (See Figure 1A ,and para 0019; Schoenborn); and the twist allowance part (neutral portion 20) is formed in the medial part of the midsole (See Figure 1A & 1B,and para 0019; Schoenborn).  

As to Claim 17, Schoenborn discloses the shoe according to claim 2, wherein: the bottom portion includes an outer sole (outsole 12) that comes into contact with a road surface (See para 0010; Schoenborn, "Figs. 1 a-b, the footwear sole 10 includes an outsole 12 for engaging the ground"), and a midsole disposed on the outer sole (outsole 12); and the twist allowance part (neutral portion 20) is formed in the medial part of the midsole (See Annotated Fig. 1; Schoenborn). 

As to Claim 18, Schoenborn discloses the shoe according to claim 3, 
wherein: the bottom portion includes an outer sole (outsole 12) that comes into contact with a road surface (See para 0010; Schoenborn, "Figs. 1 a-b, the footwear sole 10 includes an outsole 12 for engaging the ground"), and a midsole disposed on the outer sole  (See Annotated Fig. 1A & 1B; Schoenborn); and the twist allowance part is formed in the medial part of the midsole (See Annotated Fig. 1A & 1B; Schoenborn; teaching(midsole 14) (outsole 12); twist allowance (neutral portion 20).  

As to Claim 19, Schoenborn discloses the shoe according to claim 4, wherein: the bottom portion includes an outer sole (outsole 12) that comes into contact with a road surface (See para 0010; Schoenborn, "Figs. 1 a-b, the footwear sole 10 includes an outsole 12 for engaging the ground"), and a midsole disposed on the outer sole (outsole 12) (See Annotated Fig. 1A & 1B; Schoenborn; teaching(midsole 14) (outsole 12); and the twist allowance part  (neutral portion 20) is formed in the medial part of the midsole.  

As to Claim 20, Schoenborn discloses the shoe according to claim 8, wherein: the bottom portion includes an outer sole (outsole 12) that comes into contact with a road surface (See para 0010; Schoenborn, "Figs. 1 a-b, the footwear sole 10 includes an outsole 12 for engaging the ground"), and a midsole disposed on the outer sole (outsole 12)(See Annotated Fig. 1A; Schoenborn); and the twist allowance part (neutral portion 20) is formed in the medial part of the midsole (See Annotated Fig. 1A; Schoenborn).  

As to Claim 21, Schoenborn discloses the shoe according to claim 9, wherein: the bottom portion includes an outer sole that comes into contact with a road surface (See para 0010; Schoenborn, "Figs. 1 a-b, the footwear sole 10 includes an outsole 12 for engaging the ground"), and a midsole disposed on the outer sole (See Annotated Fig. 1A; Schoenborn); and the twist allowance part (neutral portion 20) is formed in the medial part of the midsole (midsole 14)(See Annotated Fig. 1A; Schoenborn).  

As to Claim 24, Schoenborn discloses a shoe (See paras 0002-0004; Schoenborn; teaching a shoe), comprising: a structure (neutral portion 20) that is provided in a medial part of a midfoot portion (See Annotated Fig. 1A; Schoenborn), 
the structure (neutral portion 20)  including a tilt part extending upward from a rear side of the shoe towards a front side of the side (See Annotated Fig. 1A; Schoenborn), the structure (neutral portion 20) operable to allow medial twisting of a heel side with respect to a toe side (See Figure 1A & 1B,and para 0019; Schoenborn, teaches wherein neutral portion 20 is flexible and extends along the heel, arch, and forefoot/toe areas, therefore allowing medial twisting of the heel side with respect to the toe side.) and a medial reinforcement member (medial alignment portion 26) that is disposed on the structure (neutral portion 20) and that restrains upward bending of the heel side in the medial part (See Figure 1B, para, 0022; Schoenborn) wherein the tilt part extends forward of the medial reinforcement member (See Annotated  Figure 1A & 1B, para, 0010; Schoenborn).  

    PNG
    media_image3.png
    957
    882
    media_image3.png
    Greyscale

As to Claim 25, Schoenborn discloses the shoe according to claim 24, 
further comprising a lateral reinforcement member (lateral alignment portion 22) that is provided in a lateral part of a bottom portion (See Figure 1A & 1B, and  para, 0010; Schoenborn) and that has higher hardness than the structure (neutral portion 20) (See paras 0019-0020; Schoenborn; teaching the lateral reinforcement member has a higher hardness at 65 durometer on the Asker C-scale, than the structure (neutral portion 20) which has a 55 durometer on the Asker C-scale).

As to Claim 26, Schoenborn discloses the shoe according to claim 25, 
wherein the lateral reinforcement member (lateral alignment portion 22)  is provided to extend from a middle part in a longitudinal direction to the lateral part of the toe side (See Figure 1A  para, 0010; Schoenborn).  

As to Claim 27, Schoenborn discloses the shoe according to claim 24, 
wherein the medial reinforcement member (medial alignment portion 26) is provided to extend from a middle part in a longitudinal direction to a heel portion (See Figure 1A  para, 0010; Schoenborn).  

As to Claim 28, Schoenborn discloses the shoe according to claim 25 wherein: the bottom portion includes an outer sole (outsole 12) that comes into contact with a road surface (See para 0010; Schoenborn, "Figs. 1 a-b, the footwear sole 10 includes an outsole 12 for engaging the ground"), and a midsole (midsole 14) disposed on the outer sole (outsole 12); and the structure (neutral portion 20)  is formed in the medial part of the midsole (midsole 14) (See Annotated Fig. 1; Schoenborn).  

As to Claim 29, Schoenborn discloses the shoe according to claim 27, wherein: the bottom portion includes an outer sole (outsole 12) that comes into contact with a road surface, and a midsole disposed on the outer sole; and the structure is formed in the medial part of the midsole (See para 0010; Schoenborn, "Figs. 1 a-b, the footwear sole 10 includes an outsole 12 for engaging the ground").  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23 and 30 are rejected under 35 U.S.C. § 103 as being unpatentable over by European Patent Application. EP 1795083 A1 to SCHOENBORN (herein after "Schoenborn"), as applied to claim 16 and 28 respectively above, and further in view of United States Patent Application Publication No. US 2010/0281714 to SHAWN CARBOY et al. (herein after "Carboy").
	
As to Claim 23, Schoenborn discloses the shoe according to claim 16. Although Schoenborn discloses an outer sole (outsole 12) Schoenborn does not disclose wherein, in a middle part in a longitudinal direction of the outer sole, a recess is provided to form a hole on a bottom surface side.  
Carboy teaches an outsole (122) with a plurality of sipes or holes (151) that divide the outsole into a plurality of sections (156) and therefore form holes in the outsole layer and discloses wherein, in a middle part in a longitudinal direction of the outer sole, a recess is provided to form a hole on a bottom surface side (See Fig. 2, and Paragraphs 0032-0033 & 0047-0050; Carboy, teaching a sipe or hole (151) in a middle part (Fig 2, (165 or 164) in any direction including a longitudinal direction (illustration not shown in Figure, however a longitudinal direction sipe is taught in paragraph 0032; Carboy) of the outer sole (122) on the bottom surface side).
Schoenborn is analogous art to the claimed invention as it relates to a sole for footwear; and Carboy is analogous art to the claimed invention in that it provides an outsole with a sipe (151) to facilitate improved foot flexibility for the wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the outer sole of Schoenborn, wherein, in a middle part in a longitudinal direction of the outer sole, a recess is provided to form a hole on a bottom surface side, as taught by Carboy, in order to provide a sole structure that is substantially flexible with one or more sipes providing flexibility in one or more directions for the stability for the wearer (para. 0039 & 0049; Carboy).
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.

As to Claim 30, Schoenborn discloses the shoe according to claim 28, Although Schoenborn discloses an outer sole (outsole 12) Schoenborn does not disclose wherein, in a middle part in a longitudinal direction of the outer sole, a recess is provided to form a hole on a bottom surface side.  
Carboy teaches an outsole (122) with a plurality of sipes or holes (151) that divide the outsole into a plurality of sections (156) and therefore form holes in the outsole layer and discloses wherein, in a middle part in a longitudinal direction of the outer sole, a recess is provided to form a hole on a bottom surface side (See Fig. 2, and Paragraphs 0032-0033 & 0047-0050; Carboy, teaching a sipe or hole (151) in a middle part (Fig 2, (165 or 164) in any direction including a longitudinal direction (illustration not shown in Figure, however a longitudinal direction sipe is taught in paragraph 0032; Carboy) of the outer sole (122) on the bottom surface side).
Schoenborn is analogous art to the claimed invention as it relates to a sole for footwear; and Carboy is analogous art to the claimed invention in that it provides an outsole with a sipe (151) to facilitate improved foot flexibility for the wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the outer sole of Schoenborn, wherein, in a middle part in a longitudinal direction of the outer sole, a recess is provided to form a hole on a bottom surface side, as taught by Carboy, in order to provide a sole structure that is substantially flexible with one or more sipes providing flexibility in one or more directions for the stability for the wearer (para. 0039 & 0049; Carboy).
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday7:00 AM to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWOKWO OLABISI REDHEAD/Examiner, Art Unit 3732                                                                                                                                                                                                        
/JOCELYN BRAVO/Primary Examiner, Art Unit 3732